DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (hereinafter “Sato”, US Pat. No. 2016/0301366).
As per claims 1 and 10, a transmitting device (see at least fig. 13) in a wireless communication system, wherein the transmitting device comprising an antenna array comprising a plurality of antenna elements (see at least fig. 1, 115, 0004, a power amplification module is used in a mobile communication device such as a cellular phone 
As per claim 2, a contact unit for isolating the plurality of the amplification chains, by alternating current (AC) grounding the power supply line in a predefined frequency band (see fig. 6A-6D, 0052-0055). 
As per claim 3, wherein the predefined frequency band comprises a frequency range below a bandwidth of the signals (see fig. 6A-6D, 0052-0055).
As per claim 5, wherein the at least one amplification chain comprises: a plurality of power amplifiers for receiving the power through at least one branch line and a pad connected to the power supply line; and a filter disposed between a power line of a first power amplifier and a power line of a second power amplifier among the plurality of the power amplifiers, and blocking signals of a predefined frequency band (see at least fig. 7-8, fig. 13, 530, 531, 540, and 570).

As per claim 8, wherein the at least one amplification chain comprises: a first power amplifier for receiving first power through a first branch line and a first pad connected to the power supply line; and a second power amplifier for receiving second power through a second branch line and a second pad connected to the power supply line (see at least fig. 7-8, fig. 13, 530, 531, 540, and 570).
As per claim 9,  wherein the plurality of the amplification chains comprises: a first amplification chain for amplifying a signal to be radiated through a first antenna element of the plurality of the antenna elements; and a second amplification chain for amplifying a signal to be radiated through a second antenna element of the plurality of the antenna elements (see at least fig. 7-8, fig. 13, 530, 531, 540, and 570).
As per claim 10, wherein the plurality of the amplification chains comprises: a first amplification chain for amplifying a signal to be radiated through a first antenna element of the plurality of the antenna elements; and a second amplification chain for amplifying a signal to be radiated through a second antenna element of the plurality of the antenna elements. 
As per claim 11, wherein supplying the power comprises: supplying the power to a plurality of amplification modules through a power supply line which is alternating current (AC) grounded with respect to a predefined frequency band (see fig. 6A-6D, 0052-0055).

As per claim 13, wherein supplying the power comprises: supplying the power to the amplification chains through a circuit which is designed to provide isolated power with respect to a predefined frequency band (see fig. 6A-6D, 0052-0055).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (hereinafter “Sato”, US Pat. No. 2016/0301366) and further in view of Khanifar et al. (hereinafter “Khanifar”, US Pat. No. 2003/0227330).
As per claim 4, as stated above in claim 2, Sato does not explicitly disclose the contact unit comprises at least one capacitor disposed between the power supply line and a ground, wherein the at least one capacitor has a smaller self-resonance .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (hereinafter “Sato”, US Pat. No. 2016/0301366) and further in view of Wimpenny (US Pat. No. 9,480,160).
As per claim 6, as stated above in claim 5, Sato does not explicitly disclose the filter comprises at least one inductor connected between one end and the other end of the filter, at least one capacitor connected between the one end and a ground, and at least one other capacitor connected between the other end and the ground. However, Wimpenny disclose an arrangement of the claimed filter (see fig. 6a 101a-101c). Therefore, it would have been obvious to one of ordinary in the art eat the time of invention for Sato to incorporate such filter arrangement of Wimpenny in order to provide reduction in the frequency of the first series resonance, and an increase in the number of higher frequency resonances.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

December 4, 2021
/PABLO N TRAN/Primary Examiner, Art Unit 2643